Exhibit 10.2(d)

EXECUTED

Credit Suisse International

One Cabot Square

London E14 4QJ

England

October 22, 2009

To: Navistar International Corporation

4201 Winfield Road

Warrenville, Illinois 60555

Attention: Treasurer

Telephone No.:    630-753-5000

Facsimile No.:     630-753-2305

Re: Base Warrants

Navistar International Corporation (“Company”) and Credit Suisse International
(“Dealer”), represented by Credit Suisse, New York branch (“Agent”) as its
agent, concurrently herewith are entering into a Base Warrants (the
“Transaction”) to sell to Dealer a number of options exercisable into Shares
pursuant to a letter agreement dated as of the date hereof (the “Confirmation”).

This letter agreement (the “Letter Agreement”) hereby confirms the agreement
between Dealer and Company as follows:

1. Terms Used but Not Defined Herein. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Confirmation.

2. Section 6(e) Calculation for Certain Additional Termination Events. For the
purposes of determining the amount payable under Section 6(e) of the Agreement
in connection with any Additional Termination Event under Section 9(e) of the
Confirmation only, the parties agree that any inputs used to determine such
amount shall be calculated by Dealer using mid-market data, as necessary for
Dealer’s own then current valuation for the Transaction.

3. Counterparts. This Letter Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

4. Governing Law. The provisions of this Letter Agreement shall be governed by
the New York law (without reference to choice of law doctrine).



--------------------------------------------------------------------------------

Company hereby agrees (a) to check this Letter Agreement carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Company with respect to the Transaction, by manually signing this
Letter Agreement or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Credit Suisse, New York branch, Eleven Madison Avenue, New
York, NY 10010-3629, Facsimile No. (212) 325-8173.

 

Very truly yours,

  Credit Suisse International   By:  

/s/ Shui Wong

  Name:   Shui Wong   Title:   Authorized Signatory   By:  

/s/ Marisa Scauzillo

  Name:   Marisa Scauzillo   Title:   Authorized Signatory   Credit Suisse, New
York Branch, as Agent for Credit Suisse International   By:  

/s/ Louis J. Impellizeri

  Name:   Louis J. Impellizeri   Title:   Authorized Signatory   By:  

/s/ Grace Koo

  Name:   Grace Koo   Title:   Managing Director

 

Accepted and confirmed

as of the Trade Date:

Navistar International Corporation. By:  

 

Authorized Signatory Name:    

(Signature Page to Side Letter Agreement of Base Warrant Transaction)



--------------------------------------------------------------------------------

Company hereby agrees (a) to check this Letter Agreement carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Company with respect to the Transaction, by manually signing this
Letter Agreement or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Credit Suisse, New York branch, Eleven Madison Avenue, New
York, NY 10010-3629, Facsimile No. (212) 325-8173.

 

Very truly yours,   Credit Suisse International   By:  

 

  Name:     Title:     By:  

 

  Name:     Title:     Credit Suisse, New York Branch, as Agent for Credit
Suisse International   By:  

 

  Name:     Title:     By:  

 

  Name:     Title:  

 

Accepted and confirmed

as of the Trade Date:

Navistar International Corporation. By:  

/s/ Jim Moran

Authorized Signatory Name:  

Jim Moran

VP & Treasurer

(Signature Page to Side Letter Agreement of Base Warrant Transaction)